PD-1067-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 11/9/2015 7:12:08 PM
November 9, 2015                                                     Accepted 11/10/2015 8:13:48 AM
                                     PD-1067-15                                       ABEL ACOSTA
                                                                                              CLERK



                        In the Court of
                   Criminal Appeals of Texas

                   EX PARTE JAMES RICHARD “RICK” PERRY

 On Petition for Discretionary Review from the District Court for the 390th Judicial
 District Travis County, Texas, Case No. D-1-DC-14-100139, and the Texas Court
       of Appeals for the Third District, at Austin, Case No. 03-15-00063-CR


     UNOPPOSED MOTION OF AMICI CURIAE CONSTITUTIONAL AND CRIMINAL
      LAW EXPERTS AS AMICI CURIAE TO PARTICIPATE IN ORAL ARGUMENT


 Eugene Volokh                               James C. Ho
    California Bar No. 194464                   Texas Bar No. 24052766
 Gary T. Schwartz Professor of Law           Prerak Shah
 SCOTT & CYAN BANISTER                          Texas Bar No. 24075053
 FIRST AMENDMENT CLINIC                      Bradley G. Hubbard
 UCLA SCHOOL OF LAW                             Texas Bar No. 24090174
 385 Charles E. Young Dr. East               GIBSON, DUNN & CRUTCHER LLP
 Los Angeles, CA 90095                       2100 McKinney Avenue, Suite 1100
 Tel.: (310) 206-3926                        Dallas, TX 75201-6912
 volokh@law.ucla.edu                         Tel.: (214) 698-3264
                                             Fax: (214) 571-2917
                                             jho@gibsondunn.com
                                             pshah@gibsondunn.com
                                             bhubbard@gibsondunn.com




                                         1
    UNOPPOSED MOTION OF AMICI CURIAE CONSTITUTIONAL AND CRIMINAL
     LAW EXPERTS AS AMICI CURIAE TO PARTICIPATE IN ORAL ARGUMENT
         Amici curiae Constitutional and Criminal Law Experts respectfully file this
motion for leave of court to share in the oral argument time allotted to Appellant,
former Governor Rick Perry. In support of this motion, amici state as follows:
         1.    Amici are an ideologically diverse coalition of experts in the fields of
constitutional and criminal law—including former judges, solicitors general,
prosecutors, criminal defense lawyers, constitutional litigators, and professors on
both sides of the aisle. They represent virtually the entire political spectrum and
have no personal or political stake in this case. They have filed an amicus brief in
this case for one simple reason: They are committed to the rule of law, and think
the prosecution of Gov. Perry undermines the rule of law.
         2.    Amici respectfully seek to share Appellant’s time for oral argument, a
request to which Appellant consents. See Tex. R. App. P. 39.5 (“With leave of
court obtained before the argument and with a party’s consent, an amicus curiae
may share allotted time with that party.”); see, e.g., Docket Sheets for No. PD-
1371-13 (Tex. Crim. App. April 14, 2014) (granting amicus curiae’s motion to
share in argument time); No. 12-0518 (Tex. Sept. 11, 2012) (same); No. 11-0589
(Tex. Oct. 21, 2011) (same); No. 08-0465 (Tex. July 24, 2009) (same); No. AP-
75,898 (Tex. Crim. App. May 2, 2008) (noting oral-argument appearance of
amicus curiae); No. AP-75,207 (Tex. Crim. App. Sept. 2, 2005) (same); No. 96-
0745 (Tex. Oct. 13, 1996) (granting amicus curiae’s motion to share in argument
time).
         3.    Amici proposes to be represented at oral argument by Eugene Volokh,
who is filing this day a motion to be admitted pro hac vice for that purpose. Mr.




                                           2
Volokh is the Gary T. Schwartz Professor of Law at the UCLA School of Law and
is a noted First Amendment scholar who runs UCLA’s Scott & Cyan Banister First
Amendment Clinic. His expertise in that area may further assist this Court in
deciding the constitutional issues in this case. Mr. Volokh has previously argued
before this Court on behalf of amici curiae in Ex Parte Thompson, No. PD-1371-
13 (Tex. Crim. App.).
      4.    Mr. Volokh has conferred with counsel for Appellant, David L.
Botsford, regarding the oral argument on November 18, 2015. Mr. Botsford has
authorized Mr. Volokh to represent to this Court that Appellant has no objection to
and consents to amici presenting oral argument responding to the First Amendment
issues presented by the State’s Petition for Discretionary Review. Mr. Botsford
agrees to use only twenty minutes of his thirty minutes, yielding the last ten
minutes to Mr. Volokh (i.e., the time immediately preceding the State’s rebuttal
argument on its petition for discretionary review), should the Court agree that oral
argument by amici is appropriate.
      5.    Counsel for amici has also conferred with counsel for the State of
Texas, Lisa McMinn, who confirmed that the State does not oppose this motion.
      6.    In sum, amici respectfully request that the Court grant them leave to
participate in oral argument by granting Mr. Volokh ten minutes of the thirty
minutes Appellant has been granted to respond to the State’s petition for
discretionary review.




                                         3
DATED: November 9, 2015                 Respectfully submitted,


                                         /s/ James C. Ho
Eugene Volokh                           James C. Ho
   California Bar No. 194464                Texas Bar No. 24052766
Gary T. Schwartz Professor of Law       Prerak Shah
UCLA SCHOOL OF LAW                          Texas Bar No. 24075053
385 Charles E. Young Dr. East           Bradley G. Hubbard
Los Angeles, CA 90095                       Texas Bar No. 24090174
Tel.: (310) 206-3926                    GIBSON, DUNN & CRUTCHER LLP
volokh@law.ucla.edu                     2100 McKinney Avenue, Suite 1100
                                        Dallas, TX 75201-6912
                                        Tel.: (214) 698-3264
                                        Fax: (214) 571-2917
                                        jho@gibsondunn.com
                                        pshah@gibsondunn.com
                                        bhubbard@gibsondunn.com




                                    4
                            CERTIFICATE OF SERVICE

       I hereby certify that, on November 9, 2015, a true and correct copy of the

foregoing was served via electronic mail on the following counsel of record for all

parties in this case:


 Lisa C. McMinn                             David L. Botsford
 State Prosecuting Attorney                 BOTSFORD & ROARK
 P.O. Box 13046                             1307 West Avenue
 Austin, Texas 78711                        Austin, TX 78701

 Michael McCrum                             Anthony G. Buzbee
 District Attorney Pro Tem                  THE BUZBEE LAW FIRM
 Travis County, Texas                       JPMorgan Chase Tower
 700 N. St. Mary’s St., Suite 1900          600 Travis Street, Suite 7300
 San Antonio, TX 78205                      Houston, TX 77002

 David M. Gonzalez                          Thomas R. Phillips
 Assistant District Attorney Pro Tem        BAKER BOTTS LLP
 Travis County, Texas                       98 San Jacinto Boulevard, Suite 1500
 206 East 9th Street, Suite 1511            Austin, TX 78701
 Austin, TX 78701

 Counsel for the State of Texas             Counsel for Applicant



                                             /s/ James C. Ho
                                            James C. Ho




                                        5